 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Agreement is made effective as of March 1, 2007, by and between
Mercantile Bancorp, Inc., a Delaware corporation, with its principal office
located at Quincy, Illinois, (the “Company”) and Ted T. Awerkamp, of Quincy,
Illinois (“Employee”) (this “Employment Agreement”).
RECITALS
     A. Company is a bank holding company.
     B. Employee has been engaged and retained by the Board of Directors of
Company to serve in the position of President and Chief Executive Officer of
Company on the terms, covenants and conditions set forth in this Employment
Agreement.
     In consideration of the matters described above, and of the mutual
benefits, covenants and obligations set forth in this Employment Agreement,
Company and Employee agree as follows:
ARTICLE I
EMPLOYMENT
     1.1 Company Employs Employee. Company hereby employs Employee as President
and Chief Executive Officer of Company commencing March 1, 2007. All duties or
responsibilities hereunder taken or performed by Employee pursuant to this
Employment Agreement shall be subject to the direction, supervision and control
of the Board of Directors of Company. Employee shall be obligated as part of his
duties to be a director of the Company (if elected by the Company’s
stockholders) and a director of such subsidiaries of the Company as the
Company’s Board of Directors shall determine from time to time.
     1.2 Employee Accepts Employment. Employee hereby accepts employment with
Company as President and Chief Executive Officer commencing March 1, 2007 and
agrees that he will at all times faithfully, industriously, and to the best of
his ability, experience and talents, perform all of the duties that may be
required of and from him pursuant to the express and implicit terms of this
Employment Agreement, to the reasonable satisfaction of Company.
ARTICLE II
TERM OF EMPLOYMENT
     2.1 Term. The term of this Employment Agreement shall be for a period of
three (3) years, commencing on the date hereof. This Employment Agreement shall
be reviewed annually by the Company and Employee no later than February of each
year and a determination will be made at such time whether to extend the term of
the Agreement for an additional one (1) year. For example, when the Agreement is
reviewed in February 2008, if the decision is to extend the term for an
additional one (1) year, the term will then be three (3) years commencing
March 1, 2008. If, in the annual review process by the Company and Employee,
there is no offer by the Company to

5



--------------------------------------------------------------------------------



 



extend the term of the Agreement for an additional year, the Employee may
terminate the Employment Agreement under Section 5.4 with a sixty (60) day prior
written notice.
ARTICLE III
COMPENSATION
     3.1 Salary. Company shall pay Employee a base salary of Three Hundred Ten
Thousand and 00/100 Dollars ($310,000.00) annually, payable in accordance with
Company’s normal payroll practices, to be prorated in any partial year of
employment with Company. Company shall withhold from all compensation any
applicable withholding and payroll taxes and such other amounts as required by
law. No additional compensation shall be paid to Employee for his service as a
director of the Company or any of its subsidiaries.
     3.2 Incentive Bonus. In addition to the base salary as provided in
Section 3.1 above, Company shall pay Employee an annual incentive bonus in an
amount up to forty percent (40%) of base salary in accordance with an incentive
compensation plan to be determined by the Compensation Committee and Board of
Directors of Company within the next ninety (90) days and presented to Employee
at such time. The bonus shall be prorated for any partial year. Further,
Employee must be employed on December 31 of each year to be entitled to a bonus
for such year.
     3.3 Automobile. Company shall provide Employee with a leased automobile
from a customer of the Company’s subsidiary, Mercantile Trust & Savings Bank, to
be used by Employee in his capacity as President and Chief Executive Officer of
Company.
     3.4 Country Club Membership and Dues. Company shall provide to Employee a
membership in a country club located in the Quincy, Illinois area and shall pay
annually the dues and any assessment for such membership.
     3.5 Business Expenses. During the term of this Employment Agreement,
Company shall reimburse Employee for reasonable business expenses incurred by
Employee in the performance of his duties under this Employment Agreement.
     3.6 Benefits. As an employee of Company, Employee shall, upon meeting any
applicable eligibility and enrollment requirements, be entitled to participate
in and receive such benefits, including but not limited to, health and
retirement plans, which shall be no less beneficial to Employee than those
offered to other employees of Company from time to time.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DISABILITY
     4.1 Suspension of Employment Agreement. If, during the period of this
Employment Agreement, Employee becomes disabled in accordance with the
definition of being disabled as set forth in Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended, Company may suspend this Employment
Agreement during the period of such disability by giving notice to Employee of
its intention to suspend due to disability, subject to the following:

  (a)   This Employment Agreement shall thereupon be suspended as of the end of
the month in which such notice was given and shall continue to be suspended
until Employee is no longer suffering such disability. The determination of
Employee’s disability, and recovery therefrom, will be made by a physician
mutually acceptable to Company and Employee. The opinion of such physician shall
be in writing and shall be given to Company and Employee.     (b)   If during
any time of Employee’s disability that he is eligible for and is receiving
disability income payments from Company’s disability income insurance carrier,
such payments are less than sixty percent (60%) of the sum of the annual base
salary he was receiving from Company immediately prior to his disability and the
amount of any incentive bonus pursuant to Section 3.2 Employee received within
the last twelve (12) months prior to his disability, Company shall pay Employee
an amount which, when added to the gross payments (before any deductions)
received by Employee from Company’s disability insurance carrier, will result in
the Employee receiving from Company and Company’s disability insurance carrier
an annual sum equal to sixty percent (60%) of the sum of his annual base salary
immediately prior to his disability and the amount of any incentive bonus
pursuant to Section 3.2 Employee received within the last twelve (12) months
prior to his disability. Such payment from Company shall be due Employee for as
long as Employee is eligible to receive disability income payments from
Company’s disability insurance carrier. When Employee is no longer eligible to
receive such disability income payments from the insurance carrier, any
obligation for an additional payment from Company shall terminate.

ARTICLE V
TERMINATION OF AGREEMENT
     5.1 Death. In the event of the death of Employee during the term hereof,
this Employment Agreement shall terminate at the end of the month during which
Employee dies and Company shall have no further obligation hereunder.
     5.2 Termination for Cause. Company may terminate Employee’s employment
under the terms of this Employment Agreement upon the occurrence of any one of
the following events:

  (a)   The conviction of Employee of any crime punishable as a felony or a
crime involving moral turpitude or immoral conduct;

7



--------------------------------------------------------------------------------



 



  (b)   An embezzlement or misappropriation by Employee of funds of Company or
any of its subsidiaries;     (c)   Employee committing an unauthorized act to
aid or abet a competitor of Company or any of its subsidiaries;     (d)  
Employee being removed by order of a regulatory agency having jurisdiction over
Company or any of its subsidiaries; and     (e)   For cause thirty (30) days
after written notice by Company to Employee and failure to cure by Employee
within such thirty (30) day period, or if not capable of cure within such time
period, failure by Employee to promptly commence cure and proceed with
continuity and diligence to cure, due to: (i) material breach of any provision
of this Employment Agreement; (ii) failure or neglect to perform the duties of
his position as President and Chief Executive Officer; (iii) failure to comply
with Company’s rules and policies or the code of conduct of Company or any of
its subsidiaries; (iv) misconduct in connection with performance of any of
Employee’s duties; or (v) commission of an act involving moral turpitude,
dishonesty, theft or unethical business conduct, or other misconduct that
impairs or injures the reputation of Company or any of its subsidiaries.

     5.3 Effect of Termination Under Section 5.1 or 5.2. In the event of
Employee’s death or that Company terminates this Employment Agreement under
Section 5.2 above, Company shall be obligated to pay Employee his compensation
only until the end of the month during which Employee dies or his employment is
terminated for cause.
     5.4 Termination Without Cause. Except as provided in Section 2.1, either
the Company or Employee may terminate this Employment Agreement without cause by
providing to the other party six (6) months prior written notice. If Employee so
terminates this Employment Agreement, Employee shall be obligated to continue to
perform his duties under this Employment Agreement during the six (6) months
(except, only sixty (60) days if Section 2.1 applies) following delivery of his
termination notice. If Employee so terminates this Employment Agreement,
Employee shall not be entitled to compensation hereunder after the date Employee
ceases the performance of his duties under this Employment Agreement. If Company
so terminates this Employment Agreement, Employee shall not be obligated
thereafter to perform his duties hereunder, but Company shall be obligated to
pay Employee his base salary and benefits (except automobile and country club),
including, without limitation, the amount paid to Employee for the incentive
bonus provided in Section 3.2 for the last calendar year preceding termination
of employment, for the remainder of the then term of this Employment Agreement ,
but in no event for a period less than twenty-four (24) months.
     5.5 Termination On Account of Change in Control.

  (a)   A Change in Control shall mean the first to occur of any of the
following events:

8



--------------------------------------------------------------------------------



 



  (i)   Any person, group of investors or entity becomes subsequent to the date
of this Employment Agreement, the beneficial owner, directly or indirectly, of
one share more than fifty percent (50%) of the then issued and outstanding
shares of voting stock of Mercantile Bancorp, Inc. (and, for purposes hereof, a
person will be considered to be a beneficial owner of such stock if such person,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares voting power, which includes the power
to vote or to direct the voting of such stock, or investment power, which
includes the power to dispose or to direct the disposition of such stock);    
(ii)   Change in the majority of the incumbent board unless new directors were
nominated by a majority of the incumbent board.     (iii)   The Company merges
or consolidates with or reorganizes with or into any other corporation other
than its affiliates or engages in any other similar business combination or
reorganization; or     (iv)   The Company sells, assigns or transfers all or
substantially all of its business and assets, in one or a series of related
transactions, except any such sales to affiliates. For the purposes of this
Agreement “affiliates” is defined as any entity in which the Company has voting
control of at least fifty percent (50%) of such entity’s voting stock.

  (b)   If during the term of this Employment Agreement and after the date of a
Change in Control, Employee is discharged without cause or Employee resigns
because he has: (i) been demoted; (ii) had his compensation reduced; (iii) had
his principal place of employment transferred away from the City of Quincy,
Illinois; or (iv) had his job title, status or responsibility materially
reduced, then Company shall make the payments to Employee set forth in
subparagraph (c) of this Section 5.5.     (c)   In the event of the termination
of Employee’s employment as described in subparagraph (b) above, Employee shall
be entitled to receive:

  (i)   Except as otherwise provided in Section 5.5(c)(iii), a lump sum cash
payment equal to two and one-half (2.5) times his Compensation (as defined
hereafter). The term “Compensation” as used in this Section 5.5, shall mean the
last base salary in effect for Employee (before any reduction after a Change in
Control) plus any incentive bonus as provided in Section 3.2 paid to Employee
for the last calendar year preceding Employee’s termination of employment on
account of a Change in Control. Employee shall also be entitled for two (2)
years after Employee’s termination of employment on account of a Change in
Control to continue receiving his other benefits due pursuant to Section 3.6,
including without limitation, the health plan. Employee

9



--------------------------------------------------------------------------------



 



      shall not receive after a Change in Control the automobile and country
club membership provided in Sections 3.3 and 3.4.     (ii)   The payment and
benefits provided for in Section 5.5(c)(i) are in lieu of compensation, benefits
and other amounts Employee might otherwise be entitled to under the Company’s
severance policy, if any, or otherwise payable by Company by reason of this
Employment Agreement and termination of employment.     (iii)   If the present
value of the payment due Employee on account of a Change in Control pursuant to
Section 5.5(c)(i) hereof plus the present value of any other payments Employee
is entitled to under the Salary Continuation Agreement dated December 8, 1994,
as amended, by and between Mercantile Trust & Savings Bank and Employee on
account of a Change in Control and the present value of any other payments
Employee is entitled to on account of a Change in Control in any other
agreements (collectively, the “Total Change in Control Payments”) exceed three
times his Base Amount, as such term is defined in Section 280G of the Internal
Revenue Code of 1986, as amended, then the payment due Employee pursuant to
Section 5.5(c)(i) hereof shall be reduced to an amount which will result in the
Total Change in Control Payments due Employee being equal to an amount which is
no more than three times the Base Amount less One Dollar ($1).

10



--------------------------------------------------------------------------------



 



ARTICLE VI
NON-COMPETITION COVENANT
     6.1 Terms of Covenant. For and in consideration of the compensation and
benefits paid to Employee pursuant to Article III and other covenants made
herein by the Company, Employee agrees that during the term of his employment
with Company and for a period of two (2) years from the date of termination of
such employment for any reason with or without cause, Employee shall not engage
in, or be interested as an owner, partner, consultant, stockholder, member,
manager, officer, director, agent, representative, independent contractor, or
employee or in any other capacity, solely or jointly with others of any
business, firm, corporation, bank or other entity engaged in the bank holding
company, banking, savings and loan, commercial, agricultural or consumer lending
business, or in the sale of any services or products as provided by Company or
its subsidiaries, directly or indirectly, within fifty (50) miles of the
corporate limits of the City of Quincy, Illinois, or within five (5) miles of
the main facility of any of the subsidiaries of the Company as now or hereafter
existing, except the foregoing shall not restrict the Employee from being a
stockholder of up to two percent (2%) of the issued and outstanding capital
stock of a public company engaged in the restricted business within the
restricted territory. For the purposes of this Agreement “subsidiaries” is
defined as any entity in which the Company has voting control of at least fifty
percent (50%) of such entity’s voting stock.
     Company and Employee hereby expressly acknowledge that the restrictions
imposed by this Employment Agreement have been fully bargained for.
     Employee acknowledges that the breach of this non-competition covenant may
render irrevocable harm to Company. In the event of such breach by Employee,
Company shall be entitled to any and all available equitable relief, including,
but not limited to, injunctive relief in addition to any other remedies that may
be available under applicable laws and the agreements between Company and
Employee. Company may institute any action or proceeding to enforce the above
covenants or any part thereof. If said covenant or any part thereof is deemed
unenforceable by a court or any tribunal having jurisdiction of such acts and
proceedings, Employee agrees that the covenants or any part thereof shall be
deemed “rewritten” and modified to the extent necessary to render the same
enforceable by such court or other tribunal.
     Employee understands the restrictive covenants and he fully agrees to their
applicability. In the event that Employee violates any of these restrictive
covenants then in any suit which may be brought by Company for the violation of
these provisions in any court having jurisdiction, Employee agrees that an order
may be entered in such suit enjoining Employee from violating such provisions.
An order to that effect may be made while the litigation is pending, as well as
upon final determination thereof, and furthermore, any such application for such
injunction shall be without prejudice to any other right of action which may
accrue to Company by reason of the breach of these provisions.
     If Employee is found to have violated this Section 6.1, and Company
prevails in an action to enforce the terms of this Section 6.1, Employee shall
be liable to Company for reasonable attorney fees and all costs incurred in
prosecuting such action.

11



--------------------------------------------------------------------------------



 



     In the event of a violation of this Section 6.1, Company shall have the
right to obtain injunctive or other equitable or legal relief. This Section 6.1
shall not be subject to arbitration under Section 8.11.
ARTICLE VII
CONFIDENTIALITY AND NON-DISCLOSURE
     7.1 Confidential Information. Employee agrees at all times during his
employment and following his termination of employment for any reason, Employee
will not disclose to any non-employee of Company any “Confidential Information”
without written consent of Company. For purposes of this Employment Agreement,
Confidential Information means any written information or documents of Company
or any of its subsidiaries and any information in whatever form regarding
strategic plans of Company or any of its subsidiaries, data and compilations of
information regarding customers of Company or any of its subsidiaries, any
financial information of Company or any of its subsidiaries, or any other
information in whatever form or medium designated as confidential by Company or
any of its subsidiaries.
     Upon termination of employment and thereafter, Employee shall not remove,
retain, disclose or use any Confidential Information without Company’s prior
written consent. Employee’s obligations of confidentiality shall not apply as to
a particular portion of Confidential Information if such portion (a) is or
becomes generally available to the public other than as a result of disclosure
by Employee or any of his agents, advisors, employees or representatives;
(b) was rightfully in the possession of Employee on a non-confidential basis
from a source other than Company or its agents, advisors, employees or
representatives, but only if such source has obtained the information legally
and is bound by a confidentiality agreement with Company or its agents,
advisors, employees or representatives; or (c) is required to be disclosed by
law.
     7.2 Dispute Resolution. In the event of a violation of this Article VII,
Company shall have the right to obtain injunctive or other equitable or legal
relief. This Article VII shall not be subject to arbitration under Section 8.11.
ARTICLE VIII
GENERAL PROVISIONS
     8.1 Modifications. This Employment Agreement supersedes all prior
agreements and understandings between the parties, including, without
limitation, any prior written or verbal communications or agreements. This
Employment Agreement may not be changed or terminated orally. No modification,
termination or attempted waiver of any of its provisions shall be valid unless
in writing signed by the party against whom the same is sought to be enforced.
     8.2 Notices. Whenever any notice is required by this Employment Agreement,
it shall be given in writing and sent by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

         
 
  To Company:   Mercantile Bancorp, Inc.
 
      440 Maine Street
 
      Quincy, Illinois 62301

12



--------------------------------------------------------------------------------



 



         
 
  To Employee:   Ted T. Awerkamp
 
      816 Birdie Lane
 
      Quincy, Illinois 62301

     Notices shall be deemed given and effective three (3) business days after
deposit in the U.S. mail. Either party may change the address for notice by
notifying the other party of such change in accordance with this Section.
     8.3 Survival. Articles IV, V, VI and VII shall survive Employee’s
suspension or termination of employment and shall remain in full force and
effect.
     8.4 Waivers. No waiver by Company of any breach of this Employment
Agreement shall be construed as a waiver of any subsequent breach.
     8.5 Binding Effect. This Employment Agreement shall be binding upon and
inure to the benefit of Company, its successors and assigns, and Employee, his
heirs and legal representatives.
     8.6 No Other Agreements. Employee and Company mutually represent and
warrant that the execution and delivery of this Employment Agreement and the
performance of duties hereunder will not violate the terms of any other
agreement to which they are party of or by which they are bound.
     8.7 Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of Company, it successors, and assigns. The rights of Employee
hereunder are personal and may not be assigned or transferred.
     8.8 Construction. Titles and headings to various subdivisions of this
Employment Agreement are for convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Employment
Agreement.
     8.9 Severability. If any provision of this Employment Agreement is
determined to be invalid or unenforceable under any court or governmental agency
of competent jurisdiction, or under any statute, the remaining provisions shall
not thereby be invalidated but shall remain in full force and effect, unless to
do so would clearly violate the present legal and valid intention of the parties
hereto.
     8.10 Governing Law. This Employment Agreement and all questions arising in
connection with it shall be governed by the laws of the State of Illinois.
     8.11 Arbitration. All disputes arising out of or in connection with this
Employment Agreement and/or with Employee’s employment or termination of
employment, other than disputes arising under Articles VI and VII, shall be
determined by arbitration in accordance with the commercial arbitration rules
then in effect of the American Arbitration Association. Judgment upon the award
may be entered in any court having jurisdiction over the matter. The arbitration
proceedings shall be held in Quincy, Illinois, or at such other place as may be
mutually agreeable to the parties and the arbitrator.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

                  Mercantile Bancorp, Inc. (Company)
 
           
 
  By   /S/ Dan S. Dugan    
 
           
 
         Its Chairman of the Board    
 
                Employee
 
                /S/ Ted T. Awerkamp          
 
         Ted T. Awerkamp    

14